Case 1:19-cv-00301-BLW

Raul Mendez

2712 N Goldeneye Way
Meridian, Idaho 83646
Telephone: (208) 860-5037
raulmendez2002@gmail.com
Pro Se

Document 1 Filed 08/02/19 Page 1 of 14

U.S. COURTS
AUG 02 2019

Revd Fited Time
STEPHEN W. KENYON
CLERK, DISTRICT OF IDAHO

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

RAUL MENDEZ,

Plaintiff,

Vs.

ADA COUNTY, ADA COUNTY

COMMISSIONERS, ADA COUNTY

Case No. {714 -~ CV- 0030

COMPLAINT AND DEMAND FOR
JURY TRIAL

TREASURER, ADA COUNTY BILLING
SERVICES, Scott Williams, Lyn Call and any
other employees of the ADA COUNTY
BILLING SERVICES, Ammon Taylor,

REPUBLIC SERVICES.

Defendants.

COMES NOW RAUL MENDEZ, plaintiff pro se and for cause of action against the

above-named defendants does complain and alleges as follows:

NATURE OF THE CASE

PAID
deal

 
Case 1:19-cv-00301-BLW Document1 Filed 08/02/19 Page 2 of 14

1) Mr. Mendez seeks damages for the violation of his fifth and fourteenth amendments under the

constitution, 42 U.S.C. 1983.

2) Mr. Mendez seeks damages afforded to him for violations under the Fair Debt Collections

Practices Act (FDCPA). 15 U.S.C. 1692.
3) Mr. Mendez seeks damages for Defendant's Intentional Infliction of Emotional Distress.
4) Mr. Mendez seeks damages for Defendant injuring his reputation.

5) Mr. Mendez seeks injunctive relief against Ada County that would prevent them from

continuing to certify the unlawful trash billing to the property tax roll.

6) Mr. Mendez seeks relief afforded under the Federal Trade Commission Act and Idaho

Consumer Protection Act.
PARTIES

7) At all times relevant herein, Mr. Mendez was, and is an adult individual and a citizen of the

United States who has resided in Ada County. -

8) Ada County Billing Services is an enterprise fund under Ada County administering trash
services. Ada County Commissioners authorized Ada County Code 5-2-4-1 mandating trash
services. Ada County Treasurer collects delinquent taxes resulting from the unlawful
certification of trash billing to properties. Ammon Taylor is a Deputy Ada County Prosecutor

who has been involved in all communications between Plaintiff and Ada County agents.

9) Republic Services is a private for profit corporation contracted to collect trash on behalf of

Ada County

 
Case 1:19-cv-00301-BLW Document 1 Filed 08/02/19 Page 3 of 14

JURISDICTION AND AVENUE

10) The Court has jurisdiction of this matter pursuant to the Const. Amend. V. Amend. XIV.
The Fair Debt Collections Practices Act (FDCPA). 15 U.S.C. 1692. Federal Trade

Commission Act. 15 U.S.C. 45 (a) (1).

11) As the events giving rise to this action all occurred in the State of Idaho, venue is

appropriate in the District of Idaho pursuant to 28 U.S.C. 1391 (a) (2).
FACTS COMMON TO ALL CAUSES OF ACTION

12) On 4/30/2017, Mr. Mendez contacted the Ada County Billing Services asking how to
discontinue the trash service for his home at 8067 W. Galileo. He explained that he spends
most of his time at his mother's home being the caregiver of a disabled person and there is

no point in paying for a service that is not being utilized,

13) On 5/1/2017, Lyn Call indicated to Mendez that she was not able to discontinue service on

an occupied residence.

14) On 5/1/2017, Mr. Mendez repeated to Ms. Call that he is not taking out trash because he is
not at his home due to spending time at his mom's. Furthermore, Mr. Mendez told Ms. Call that
he had been paying for the service long enough while not using it. Mr. Mendez questioned her

if it was not a violation of constitutional right for Ada County to make any service mandatory

hard earned money that could be used for other necessities of life.

15) On 5/7/2017, Mr. Mendez repeated to Ms. Call that he is not taking trash out since he is

being the caregiver of his mom at her home to avoid her being institutionalized. He told Ms.

 
Case 1:19-cv-00301-BLW Document 1 Filed 08/02/19 Page 4 of 14

Call that he will not pay for unused services and that most utilities allow people to opt out of

having their services.

16) On 5/10/2017, Ms. Call told Mr. Mendez that if he stopped making payments for the unused

trash service that the certification process to the property tax roll would begin in 2018.

17) On 5/12/2017, Mr. Mendez asked Ms. Call if the trash service had always been mandatory

and if it was not mandatory before then what lead to the decision to make it mandatory.

18) On 5/18/2017, Mr. Mendez repeated to Ms. Call that he is not using the trash service because

he is not at his home.

19) On 5/18/2017, Ms. Call responded by sending Mr. Mendez a copy of the Ada County trash

ordinance.

20) On 5/20/2017, Mr. Mendez reiterated to Ms. Call again that the county cannot trample on
people's rights to property and liberty interests by making trash service mandatory even more so

when such service is not being utilized since he spends most of his time at his mom's home.

21) On 7/21/2017, Ms. Call told Mr. Mendez that she had no authority to cancel your trash bill or
exempt you from compliance with the ordinance. Only the Ada County Commissioners can

make that determination.

22) On 7/22/2017, Mr. Mendez told Ms. Call and Mr. Williams that the language of the trash
ordinance makes it explicitly clear that it applies only if you're taking out trash, but since I'm_
not taking out trash the 'to maintain the public health, safety, and aesthetics' which is the
basis for Ada County unlawfully drafting an ordinance mandating trash service does not

apply. If there is no trash being taken out, then there is nothing to enforce. Mr. Mendez

 
Case 1:19-cv-00301-BLW Document1 Filed 08/02/19 Page 5 of 14

invited Ms. Call and Mr. Williams to ask the driver if trash is being taken out at his home. Mr.
Mendez asked Ms. Call about what evidence does Ada County have that by not using mandatory
trash services that the public health, safety, and aesthetics of the county are not being
maintained? when and who decided to make it mandatory? people would previously use their
own carts and elect out of using the service; so what particular incident/evidence lead Ada

County to make the services mandatory?

23) On 7/24/2017, Mr. Mendez reiterated that the whole basis for Ada County making trash
service mandatory rests on the presumption that trash is being taken out in order to maintain the
public health, safety, and aesthetics of the county, However, if no trash is taken out then there is
nothing that Ada County can enforce. Mr. Mendez again invited Ms. Call and Mr. Williams to
travel with the trash collector on a day they pick up trash by his home and ask the driver if he/she

has been picking up trash there.

24) On 9/30/2017, Mr. Mendez asked Ms. Call again if Ada County had asked the driver if -
he/she has been picking up trash at Mendez home. Mr. Mendez asked if Ada County can force
people to take out trash? furthermore, can Ada County force people to take out trash and

then pay fees to a private company?

25) On 10/2/2017, Mr. Taylor told Mr. Mendez that the home is occupied and the service is
available for you to use. You simply need to set the trash curbside on your service day.
Please do not dispose of your household trash by placing it in another customer can or in a
business or public dumpster. Mr. Mendez got this response despite evidence showing he has
explained to Ada County on multiple occasions that he is not taking out trash because he is

taking care of his disabled mother at her home. This response implies that Ada County has a

 
Case 1:19-cv-00301-BLW Document1 Filed 08/02/19 Page 6 of 14

deep distrust of Latino people and the county will not believe any explanation Mr. Mendez
provides much less that the county will investigate the Hispanic customer explanations. Mr.
Mendez was told that also addressed in the ordinance you will find options for exemption

from service, but he wasn't given the options.

26) On 10/3/2017, Mr. Mendez told Mr. Taylor that if no trash is being taken out that there is
nothing to enforce. He asked Mr. Taylor what particular instance or evidence does Ada County
have that lead public officials to determine that trash service needs to be made mandatory in
order to "maintain the public health, safety, and aesthetics of the county." Why is it that Ada
County is forcing people to pay fees to a private company thru the county? can the government
force people to take out trash in order to collect a fee? does a portion of the fee go to Ada County
and the rest to the private company? why is Ada County certifying accounts to the property

rolls on people that won't pay a fee for an unused service?
27) On 10/4/2017, Ms. Call told Mr. Mendez to find a Lawyer.

28) On 10/4/2017, Mr. Mendez told Ms, Call that:-he was asking legitimate questions any
constituent will have such as why the county: is placing liens on people who cannot pay a fee
because no trash is being taken out. Mendez told Ms. Call that there is no evidence that by not

taking trash out that the public health, safety and aesthetics of the county are endangered.

29) On 10/18/2017, Mr. Mendez contacted Ms. Cutri with-Republic services since the Ada
county billing services stopped responding to him: He asked Republic Services how the trash
billing is split between Ada County and Republic Services? he asked Ms. Cutri to provide
him with the contact of the right personnel regarding billing and contract questions. He told Ms.

Cutri that he is not taking out trash since he takes care of his mother at her house. Republic

 
Case 1:19-cv-00301-BLW Document1 Filed 08/02/19 Page 7 of 14

Services refused Mr. Mendez request.

30) On 1/16/2018, Mr. Mendez asked Lyn Call and Republic Services how they handle requests
to stop service from Military personnel and people that have jobs requiring to travel and being
away from their homes for long stretches? . why should people pay the service if they are not
taking trash out? The problem with the Trash ordinance lies in the fact that you cannot
make it a law to take trash out when there are too many instances where people are just not

taking trash out for whatever reason.

31) On 6//20/2018, Mr. Mendez submitted a public records request asking for research studies or
any evidence used by the Ada County Commissioners to make the determination that trash
services should be made mandatory ‘to maintain the public health, safety and aesthetics of the
county.’ Mr. Mendez also requested any information regerding how much money Ada County

public officials have received from Republic Services.

32) On 6/29/2018, Ada County responded to the public records request by admitting that they
have no records/evidence or any studies/information used by the Commissioners to make trash
services mandatory. The County also denied the request for any records showing money

received by Ada County officials from Republic Services.

33) On 7/11/2018, Mr. Mendez got a collections letter at his mother's home telling him to pay the

bill by 7/31/2018 or that the account will be certified to his property taxes on 8/20/2018.

34) On 10/25/2018, Mr. Mendez told Ms. Call.and Mr. Williams that he had told Ada County
multiple times the service is not being utilized and to stop sending him billing. Mr. Mendez
notes that Ada County Billing Services stopped all contacts with him since 10/4/2017 when

he was told to find a Lawyer. Mr. Mendez told Ms. Call that the trash ordinance makes it

 
Case 1:19-cv-00301-BLW Document 1 Filed 08/02/19 Page 8 of 14

clear that requests for waivers can be made. However, Ada county has never during the past
1.5 years directed Mr. Mendez to the options for waiver much less explained how the
process works. Ada County could at least take the time to investigate; otherwise you deny

customers fundamental procedural due process.

35) On 11/3/2018, Mr. Mendez copied and pasted the portion of the Ada County ordinance for
Temporary vacancies where it states that a residential customer may request that residential
service be suspended for a minimum of thirty days and a maximum of ninety days and
after 90 days, a residential customer must make additional requests to discontinue service.
Ada County has not provided a legitimate non-discriminatory reason for denying him the
opportunity to waive the trash fee due to vacaney: instead the county took adverse action by
certifying his account to the 2018 property tax rol on 8/20/201 8 without any kind of due

process.

36) On 11/24/2018, Mr. Mendez asked Ada County Billing services to take the time to review
the trash ordinance and the prior correspondence. Mr. Mendez reiterated that he has contacted
Ada county multiple times over more than a year to let the County know that he is not taking
trash out due to being his mom's caregiver at her house. Furthermore, the office had send the
‘collections notice' to his mother's place. Mendez requests falls under the temporary vacancies
portion of the ordinance. The County never offered to waive the fee due to vacancy because the
evidence suggests that staff did not believe Mr. Mendez explanations and they believed the

Latino was trying to get out of paying the service,

37) On/about 11/24/2018, Ada County Billing Services certified $387.86 to his property taxes

for the unused trash services without any due process, when the facts show Ada County agents

 
Case 1:19-cv-00301-BLW Document 1 Filed 08/02/19 Page 9 of 14

refused to communicate with Mr. Mendez for more than a year and in the process also denying

him an opportunity to waive the service without a legitimate non-discriminatory reason.

38) On June 2019, the Ada County Treasurer sent Mr. Mendez a delinquent notice for the
non-paid amount certified by the Ada County Billing Services. The amount increased to

$423.19.

39) On July 23, 2019 the Ada County Billing Services sent a letter to Mr. Mendez at his mother's
home notifying him to pay for unused services for the past year or that another $387.86 will be
cetified to the property tax roll on November 2019. The unlawful charge will be added to the
delinquent $423.19 'owed' to the trash billing for non-used services when Mr. Mendez has been

denied the opportunity to waive the trash service. —

CAUSES OF ACTION
A. VIOLATION OF CONSTITUTIONAL RIGHTS UNDER U.S. CONST. AMEND. V.

AND U.S. CONST. AMEND. XIV. 42. U.SC. 1983.

40) The Ada County Commissioners have the final say in having drafted a Trash Ordinance that

deliberately violates the Constitutional rights of Mr. Mendez and Ada County Residents.

41) The Ada County Commissioners have instructed Ada County staff to implement the
unconstitutional policy that deprives Ada County residents of their liberty and property. The
Ada County Billing Services have told Mr. Mendez that trash services are mandatory regardless

of the fact they are being used.

42) The Ada County does not have a procedural due process to challenge actions stemming from

 
Case 1:19-cv-00301-BLW Document1 Filed 08/02/19 Page 10 of 14

the unconstitutional policy and as a result Mr. Mendez property and liberty interests have been

violated.

43) Republic Services collects trash on behalf of Ada County. Republic Services collects a fee
from the mandatory trash services. Republic Services have influenced Ada County actors by

making financial donations. Republic Services is liable under color of State.

44) The Equal Protection Clause of the XIV Amendment prohibits discrimination. Ada
County has not provided a legitimate non-discriminatory reason for denying him the opportunity
to waive the trash service when he is not using it, and when the County has waivers for vacancy.
Ada County has not provided a legitimate non-discriminatory reason for not answering to his
communication for 1.5 years prior to the certification of non-used services to his property tax roll

for 2018 and for the continued lack of communication.

45) The continued certifications of unused trash services to Mendez property tax roll due to an

unconstitutional ordinance constitutes Unlawful Taking.

B. VIOLATIONS OF RIGHTS UNDER THE FAIR DEBTCOLLECTIONS

PRACTICES ACT (FDCPA).15 U.S.C. 1692.

46) The FDCPA bars Ada County from collecting charges.not permitted by law, to take action
that cannot legally be taken. Ada County Billing Services collects trash service money on

behalf of Republic Services, including certification of debt to property tax roll.

47) The county ordinance making trash services mandatory violate constitutional rights. Since,
the Ordinance violate Mendez Constitutional rights then the charges for unused services are not

permitted by law. The certification of unused trash services to the property tax roll without any

 
Case 1:19-cv-00301-BLW Document 1 Filed 08/02/19 Page 11 of 14

due process is a debt collection action that cannot be legally taken.

48) Ada County Billing Services sent Mr. Mendez a ‘notification letter’ on both July 23, 2018
and July 23, 2019 asking to pay by July 31, 2019 or the amount for unused services would be
certified to the property tax roll. The letters do not state whether Mr. Mendez can dispute the

debt.

C. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS.

49) Mr. Mendez has filed a timely Notice of Tort Claim with the Ada County Prosecutor's
Office pursuant to I.C. 6-905, 6-908. |

50) Mr. Mendez understands that this Court has discretion-to retain jurisdiction on the state

claims to accommodate the objectives of economy, convenience and fairness.

51) Ada County has admitted that they do not have any information/evidence that justify
mandating trash service because of 'the need to maintain the public health, safety and aesthetics
of the county.’ The county has not shown that it enacted its ordinance to further any interest in

public health, safety, and aesthetics.

52) Ada County denied Mendez request for financial records showing how much money public
officials received from Republic Services. However, former Ada County Treasurer Ms.
McIntyre had filed a complaint in 2015 with the Idaho Attorney General indicating that the trash
contract had been awarded to Republic Services as a result of money received by the

Commissioner's from Republic Services.

53) Mr. Mendez notes that in Idaho in order to. disqualify themselves from immunity,
government employees must not only act wrongfully, they must also act with ill will. County
officials in attempting to enforce the ordinance violated clearly established constitutional rights
of which a reasonable person would have known. They've acted with ill will by refusing to
allow Mendez to waive the unused service; instead they have intentionally certified the trash fees
to the property tax roll. Mr. Mendez has suffered distress from the ongoing discriminatory

practice.

 
Case 1:19-cv-00301-BLW Document 1 Filed 08/02/19 Page 12 of 14

D. DAMAGE TO REPUTATION.

54) Mr. Mendez notes that in Idaho in order to disqualify themselves from immunity,

government employees must not only act wrongfully, they must also act with ill will.

55) Ada County agents have unlawfully certified unused trash billing to the property tax roll on
8/20/2018 and they will continue to do the same every year; despite the fact there is a vacancy

waiver available that has been denied to Mr. Mendez.

56) The property tax information is public record showing the Mendez is delinquent even though
the amount in question is the result of an unconstitutional ordinance and discriminatory conduct

by Ada County agents.

57) Mr. Mendez has been hounded over the past year by people who offer to pay cash on
homes. Mr. Mendez was told by some of these people that they specifically search for owners

that 'do not pay their taxes.'

E. FEDERAL TRADE COMMISSION ACT 15 U.S.C. 45 (a) (1). AND IDAHO
CONSUMER PROTECTION ACT.

58) Both the Federal Trade Commission Act’and Idaho Consumer Protection Act make unlawful

unfair acts or practices in or affecting commerce. ~

59) On 2/2015 former Ada County Treasurer Vicky McIntyre filed a criminal complaint with the
AG office against the Ada County Commissioner's because they had been influenced by
Republic Services donations to award the County's trash contract to the corporation. The AG

office determined the donations were legal.

60) The Attorney General's Office noted on the report from the complaint filed by Ms.
McIntyre that the Commissioner's awarded-contracts and continued to award annual rate
increases to a vendor who had recently contributed to each Commissioner's campaign. The
commisioner's rewrote the trash ordinance and created a new office that would handle the trash

contract with Republic Services.

61) Republic Services has unfairly monopolized the market in Idaho by donating money to

multiple public officials. Ada county commissioner's among other officials in other

 
Case 1:19-cv-00301-BLW Document1 Filed 08/02/19 Page 13 of 14

mucicipalities/counties have been influenced into rewriting ordinances making trash mandatory

and awarding contracts to Republic Services.

62) Mr. Mendez property taxes are now delinquent as a result of Republic Services unfair acts
in influencing Ada County Commissioners to make trash service mandatory. Mr. Mendez
constitutional rights have been violated and he has been subjected to discrimination as a result of

Republic Services unfair practices.

DEMAND FOR JURY TRIAL

Pursuant to Rule 38 (b) of the Federal Rules of Civil-Procedure, Mr. Mendez hereby demands a

trial by jury on all issues properly triable to a jury in-this action.
PRAYER FOR RELIEF
WHEREFORE, Mr. Mendez requests judgment against the corporation as follows:

1. Award Mr. Mendez compensatory and punitive damages for the violation of his

constitutional rights under 42 U.S.C. 1983.

2. Award Mr. Mendez compensatory damages for the violation of his rights under the Fair Debt

Collections Practices Act 15 U.S.C. 1692.

3. Award Mr. Mendez compensatory and punitive damages for harm resulting from Republic

Services violations of the Federal Trade Commission Act and Idaho Consumer Protection Act.

4. Award Mr. Mendez compensatory and punitive damages for Defendant's intentional

infliction of emotional distress.

5. Award Mr. Mendez compensatory and punitive damages for Defendant's intentionally

 
Case 1:19-cv-00301-BLW Document1 Filed 08/02/19 Page 14 of 14

harming his reputation.

6. Award Mr. Mendez the costs of this action, including reasonable attorney' fees should he

retain one in the future.
7. A Declaration from the Court that Ordinances cannot make services mandatory.

8. A temporary restraining order and preliminary injunction against Ada County that would
prevent them from continuing to certify the unlawful trash. billing to the property tax roll. Mr.

Mendez will file a separate Motion.

9, Award Mr. Mendez such other and further legal and equitable relief as the Court deems just

and proper.

DATED: August 1, 2019

Raul Mendez

 
